DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.
 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-17, the prior art does not disclose or make obvious an electron gun having a heated cathode, a grid and an anode, wherein an anode current detector detects a current flowing through the anode and the controller increases, if the detected anode current exceeds a preset current threshold, the cathode heating current so as to return the anode current to its original value.
In the prior art, Albert (US 4,104,526 A) teaches an x-ray tube which can use a measured anode current to check a grid voltage, and Iwata (US 20180019094 A1) teaches controlling a beam current using an estimation of a central beam passing through an anode, but they do not teach detecting the anode current and adjusting the cathode to maintain a constant anode current.
Regarding claim 18, the prior art does not disclose or make obvious an additive manufacturing apparatus comprising an electron gun comprising a cathode, a grid and an anode with an anode voltage of 60V to 1 kV, and a gun chamber formed to house the cathode, grid and anode, a powder bed and powder supply system, an electron optical system and a grounded liner tube between the anode and the powder bed and having a first end connected to an opening formed in the gun chamber, the electron optical system being arranged outside the liner tube.
In the prior art, Kitamura (JP 2015174423 A) teaches an electron beam additive manufacturing apparatus having a cathode, grid and anode, but does not teach a positive anode voltage or liner tube.  Goto (WO 2016/103493 A1) and Fager (US 20170136541 A1) teach additive manufacturing using an electron beam manufacturing apparatus without an anode or beam tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881